        Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 1 of 19



Michael D. Cok
Jonathan M. Cok
COK KINZLER PLLP
35 North Bozeman
P. O. Box 1105
Bozeman, Montana 59771-1105
Telephone: (406) 587-4445
mikecok@cokkinzlerlaw.com
jcok@cokkinzlerlaw.com

Elizabeth K. Green (pro hac vice)
KANTOR & KANTOR, LLP
19839 Nordhoff Street
Northridge, CA 91324
Telephone: (818) 886-2525
egreen@kantorlaw.net

Attorneys for Plaintiff



                 UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF MONTANA, BUTTE DIVISION

                                **********

                                      )
JESSICA U.,                           )   PLAINTIFF’S REPLY BRIEF IN
                                      )   SUPPORT OF PLAINTIFF’S
             Plaintiff,               )   MOTION FOR SUMMARY
                                      )   JUDGMENT
   v.                                 )
                                      )
                                      )   Civil Action No. 6:18-cv-00005
BLUE CROSS AND BLUE SHIELD            )
OF MONTANA,                           )
                                      )
             Defendant.               )
                                      )
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 2 of 19



              MEMORANDUM OF POINTS AND AUTHORITIES


I.    Introduction


      Defendant Blue Cross’s response to Plaintiff Jessica U.’s motion for

summary judgment fails to refute the valid reasons Jessica is entitled to summary

judgment.

      Blue Cross supplanted the Plan definition of medically necessary with

guidelines which do not reflect generally accepted standards of medical practice.

Blue Cross’s reviewers were instructed to determine medical necessity based only

on the MCG guidelines, not standards of medical practice. Blue Cross’s reviewers

were not provided the Plan language so they were incapable of even assessing

whether benefits were payable under the Plan. Regardless of how many physicians

Blue Cross paid to review Jessica’s claim, when every physician applied guidelines

which were contrary to the medical standards of care, every one of those opinions

was flawed.

      Blue Cross ignores credible evidence supporting Jessica’s treatment and

cherry picks Jessica’s treatment records to shore up its vacuous denial. Jessica

required residential treatment because she had urges to self-harm, self-harmed at

Avalon, restricted food at home, was ambivalent toward recovery, and could not

consistently commit to keeping herself safe.


                                          1
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 3 of 19



      Blue Cross breached its fiduciary duty by not responding to Jessica’s appeal

regarding the rate of reimbursement applied to her claims. ERISA imposes higher-

than-marketplace quality standards on insurers such as Blue Cross. Metro. Life Ins.

Co. v. Glenn, 554 U.S. 105, 115, 128 S. Ct. 2343, 2350, 171 L. Ed. 2d 299 (2008).

Blue Cross was obligated to respond to Jessica’s appeal. It failed to do so and has

therefore waived the arguments it belatedly raises now.

      In repeated telephone calls with Avalon, Blue Cross agreed to enter into a

single case agreement with Avalon for Jessica’s treatment. The evidence presented

by Blue Cross for the first time at summary judgment is inadmissable and fails to

acknowledge the single case agreement promised for Jessica’s treatment.


II.   Factual Background


      Plaintiff addressed the facts presented by Blue Cross in Plaintiff’s response to

Blue Cross’s motion for summary judgment (ECF No. 56). To avoid repetition,

Plaintiff refers the Court to Plaintiff’s prior response. Id. Plaintiff highlights the

following disputed facts.


      A.     The MCG Guidelines Do Not Satisfy the Plan Requirements


      The Plan does not authorize Blue Cross to “use” the MCG Guidelines to

determine medical necessity. (AR0172-0276). Blue Cross’s only authority for its

right to “use” the guidelines is a citation to its own letters.
                                             2
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 4 of 19



      The MCG guidelines are inapplicable because they were not incorporated or

referenced in the ERISA plan and do not satisfy the Plan definition for “medically

necessary” which requires treatment “in accordance with generally accepted

standards of medical practice” which means “standards that are based on credible

scientific evidence published in peer-reviewed medical literature generally

recognized by the relevant medical community, Physician Specialty Society

recommendations and the view of Physicians practicing in relevant clinical areas

and any other relevant factors.” (AR0247). There is no evidence as to how the

MCG guidelines were developed. As explained below, the MCG Guidelines are

contrary to the standard of medical practice.


      B.     Blue Cross Misquotes the MCG Guidelines


      Blue Cross repeatedly misquotes the MCG guidelines in its responsive brief

and its Statement of Disputed Facts (ECF Nos. 60, 61). For example, Blue Cross

misquotes the MCG residential guidelines as stating, “A patient is stabilized and

requires structured setting . . . .” (ECF No. 61 at p. 65). The guideline is correctly

quoted as, “Patient currently has stabilized during inpatient treatment stay for

severe symptoms or behavior and requires structured setting . . . .” (AR0603)

(emphasis added to show omission by Blue Cross). Plaintiff contends that the MCG

guidelines are inapplicable to Jessica’s claims, but it is important to quote them


                                           3
         Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 5 of 19



correctly.


      C.      Jessica’s Home Passes Were Not “Successful” Or “Without

              Incident”


      The record does not support Blue Cross’s characterization that Jessica’s

home passes were “successful” and “without incident.” During her first home pass

from June 6-14, 2015, Jessica restricted meals on her home pass, struggled with

family, and admitted “continual urges to harm self” and self-harmed at home.

(AR0087, 0169, 1213). She self-harmed upon return to Avalon by excessively

rubbing her wrists to the point of creating a burn mark on her wrists. (AR0069,

0385).

      During her second home pass from July 17-31, 2015, Jessica restricted 5-6

times when “she had the opportunity to get away with it.” (AR1032, 1108), threw

away her dinner (AR1108), had strong self-harm urges (AR1033), and lost weight

(AR1165).

      During her third home pass from August 21, 2015 to September 4, 2015,

Jessica reported “she didn’t ‘do too well’ with fluids” (AR1158), “restricted food

on her pass and that she struggled with getting her food intake” (AR1158), “had a

‘challenging’ pass” (AR1139), “doesn’t feel the pass went very well at all”

(AR1158), and lost 1.5 pounds. (AR1104).


                                         4
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 6 of 19



III.   Plaintiff’s Response to Defendant’s Arguments


       A.    The MCG Guidelines Do Not Reflect the Generally Accepted

             Standards of Medical Practice


       Blue Cross’s defense of the MCG guidelines is untenable because the record

contains no evidence to suggest that the MCG guidelines reflect the generally

accepted standards of medical practice. Blue Cross simply saying so does not make

it so. The cases cited by Blue Cross do not provide any analysis as to whether the

MCG guidelines reflect the generally accepted standards of medical practice. Blue

Cross claims the MCG guidelines are “industry standard.” Jessica’s benefits are not

based on an insurance industry standards, Jessica’s benefits are based on the Plan

which require scientific evidence and medical literature.


       B.    Wit v. United Behavioral Health is Directly On Point in Setting

             Forth the Generally Accepted Standards of Medical Practice for

             Patients With Mental Illness


       The decision Wit v. United Behavioral Health, No. 14-CV-02346-JCS, 2019

WL 1033730 (N.D. Cal. Mar. 5, 2019) provides an extensive analysis of the

generally accepted standards of medical practice for mental illness and residential

treatment specifically. Id. at *17 (“The Court finds, by a preponderance of the

evidence, that the following standards are generally accepted in the field of mental
                                          5
        Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 7 of 19



health . . . treatment and placement.”). It is irrelevant whether Wit considered the

MCG guidelines because Jessica’s Plan requires medical necessity in accordance

with generally accepted standards of medical practice, not the MCG guidelines.

       Blue Cross complains that the Wit decision did not specifically analyze eating

disorder treatment. This is short sighted. The Wit decision analyzed the standards of

medical practice for residential treatment of patients with any mental illness. Jessica

suffered from multiple mental illnesses, including anorexia nervosa and generalized

anxiety disorder, both of which contributed to her need for residential treatment.

(AR0331). The Wit decision points out that co-occurring disorders “can interact in a

‘reciprocal way’ that makes each of them ‘worse.’ . . . Because co-occuring

disorders can aggravate each other, treating any of them effectively requires a

comprehensive, coordinated approach to all conditions.” Id. at *18. The MCG

guideline offer no allowances for treatment of patients with co-occuring disorders.

       Like the UBH guidelines, the MCG are proprierty guidelines.1 Unlike the

UBH guidelines, the MCG guidelines are not available to the public.2 The MCG

guidelines were not created for treating providers, they were created to reduce costs

of the insurers and administrators who purchase the guidelines. Blue Cross does not

dispute that MCG editors include an actuary who by definition is tasked with


1
 https://www.mcg.com/licensing-terms/
2
 Id. (“Posting of the care guidelines or any portion thereof on a public website is not
permissible.”).
                                                 6
          Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 8 of 19



calculating financial risk.

         MCG discourages the use of its guidelines for medical decisions: “The care

guidelines do not constitute procedures for the practice of medicine . . .”3 Yet Blue

Cross applied the MCG guidelines to make medical recommendations about

Jessica’s treatment. Blue Cross determined that based on the MCG guidelines,

Jessica did not qualify for residential treatment and could have been treated in

intensive outpatient treatment. Blue Cross impermissibly provided treatment

recommendations when none of its physicians ever examined Jessica. Id.

         The MCG guidelines were mandatory for Blue Cross medical reviewers.

Each Blue Cross medical reviewer specifically based his decision on the MCG

guidelines and only the MCG guidelines. Blue Cross’s argument that its reviewers

referred to the MCG guidelines as a “clinical support tool” is backpedaling. The

record confirms that no other resources were referenced or cited by Blue Cross’s

reviewers.

         There is no evidence that Blue Cross reviewers applied their own medical

judgment. The reviewers had no face to face evaluation of Jessica. There is no

evidence that the reviewers had experience treating patients with eating disorders.

The decisions by Blue Cross reviewers are entitled to less weight than the

recommendations of Avalon physicians who evaluated Jessica daily and specialized


3
    https://www.mcg.com/terms-of-use/
                                           7
        Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 9 of 19



in the treatment of patients with eating disorders. Todd R. v. Premera Blue Cross

Blue Shield of Alaska, No. C17-1041JLR, 2019 WL 366225, at *16 (W.D. Wash.

Jan. 30, 2019), reconsideration denied, No. C17-1041JLR, 2019 WL 1923034

(W.D. Wash. Apr. 30, 2019) (court places greater weight on the treating physician

who examined the patient); Smith v. Hartford Life & Acc., No. C 11-03495 LB,

2013 WL 394185, at *23 (N.D. Cal. Jan. 30, 2013) (“Courts routinely discount or

entirely disregard the opinions of psychiatrists who had not examined the individual

in question.”); Winkler v. Metro. Life Ins. Co., 170 F. App’x 167, 168 (2d Cir.

2006) (“exclusive reliance on second-hand opinions adds to the overall picture of its

decision as less than fair”).

       The MCG guidelines and Blue Cross’s denials improperly focus on

“imminent” problems, i.e. “not at immiment risk of harm.” (AR0158). The MCG

guidelines and Blue Cross’s denials improperly recommend discharge when a

patient can be “managed” at a lower level of care even though the patient cannot

also be effectively treated at the lower level of care. Id.; Wit, 2019 WL 1033730 at

*32;

       The MCG guidelines do not address eating disorders. None of the 32 articles

cited in the footnotes to the MCG guidelines pertain to eating disorders.4 All of the



4
  Only 12 of the MCG referenced articles could possibly be relevant to Jessica. The other 20
articles address irrelevant factors such as veterans, psychosis, and violence. (AR0605-0606).
                                                8
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 10 of 19



765 articles cited in the APA Guideline for Eating Disorders pertain to eating

disorders.5 The MCG guidelines reference only the APA guideline for substance

abuse. (AR0606). The MCG guideline do not reflect the ASAM guidelines which

provides for the less restrictive level of care “that is effective.” Wit, 2019 WL

1033730, at *18.

       Acute symptoms may necessitate residential treatment but the MCG

guidelines focus on acute symptoms to the exclusion of treating the patient’s

underlying condition. If, as Blue Cross contends, the MCG guidelines require

improvement of all symptoms prior to discharge from residential treatment then

Blue Cross should have approved benefits because Jessica did have improvement of

all symptoms when Blue Cross recommended her discharge from residential

treatment.


       C.      Jessica Satisfied the MCG Guidelines


       Nothwithstanding the inapplicability of the MCG guidelines, Jessica satisfied

the MCG guidelines and specifically the sixth prong: “Patient currently has

stabilized during inpatient6 treatment stay for severe symptoms or behavior and

requires structured setting with continued around-the-clock behavioral care.”


5
  https://psychiatryonline.org/pb/assets/raw/sitewide/practice_guidelines/guidelines/eatingdisorder
s.pdf
6
   Inpatient and residential treatment are interchangeable in this reference. Todd R., 2019 WL
366225, at *13.
                                                 9
      Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 11 of 19



(AR0603). An analysis of this sixth prong is found in the decision Todd R., 2019

WL 366225, at *12. In Todd R., the court ruled that it did not have to determine

what medical standards to apply because the patient satisfied the MCG guidelines.

Id. The Court held that the patient’s self-harm urges and inability to consistently

commit to her safety in treatment supported medical necessity under the sixth

prong. Id. at *15. Likewise here, Jessica’s urges to self-harm and an inability to

consistently commit to her safety supports medical necessity under the sixth prong.

      Blue Cross improperly equates some improvement with not medically

necessary. Jessica’s tenuous improvement does not mean residential treatment was

not medically necessary. As one court explained, “the mere incidence of some

improvement does not mean treatment was no longer medically necessary. For

instance, just because Plaintiff reported having a positive time with her parents on

September 1 . . . does not mean that her parent-child issues no longer necessitated

the same level of care.” Alice F. v. Health Care Serv. Corp., 367 F. Supp. 3d 817,

833 (N.D. Ill. 2019). Similarly, some improvements did not mean residential

treatment was no longer medically necessary for Jessica. For example, while Jessica

could contract for safety on some occasions, she could not consistently contract for

safety, as demonstrated by this treatment note in July 2015: “She has been on

multiple clinical watches over the past several weeks due to self-harm thoughts

which she was reporting frequently. Jessica was unable to contract for safety

                                          10
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 12 of 19



multiple times during this time.” (AR1114).

      Plaintiff’s lawsuit challenges the medical necessity denial of her residential

treatment, not partial hospitalization. Nonetheless, the same reasons provided in

Plaintiff’s briefs regarding her need for residential treatment apply to partial

hospitalization. Blue Cross application of specific eating disorder guidelines to

Jessica’s partial hospitalization treatment, but not to Jessica’s residential treatment,

reflects a lack of consistency in claims review.

      Blue Cross’s argument that Jessica should have attempted a lower level of

care is incorrect. First, Jessica attempted partial hospitalization and it was not

successful (i.e. AR0391, 0393, 0389). Second, it is improper to require patients to

fail first at a lower level of care before approving a higher level of care. So-called

“fail first” policies for mental health benefits are prohibited under federal mental

health parity laws. 29 C.F.R. § 2590.712(c)(4)(ii)(F).


      D.     The Court May Give Less Weight to Blue Cross’s Decisions Based

             on Blue Cross’s Disregard of Its Obligations as an ERISA

             Fiduciary


      Although the Court owes no deference to Blue Cross under a de novo review,

“the administrator’s decision is still the decision under review. . . A showing that

the administrator failed to follow ERISA procedures therefore provides a basis for


                                           11
      Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 13 of 19



reversal separate from that provided by de novo review of the merits of the claim.”

Niles v. Am. Airlines, Inc., 269 F. App’x 827, 832–33 (10th Cir. 2008) (citing

Hoover v. Provident Life and Accident Ins. Co., 290 F.3d 801, 808–09 (6th Cir.

2002)); Hall v. Metro. Life Ins. Co., 259 F. App’x 589, 593 (4th Cir. 2007) (under

either standard of review, “the administrator must comply with these procedural

guidelines.”); Weaver v. Phoenix Home Life Mut. Ins. Co., 990 F.2d 154, 159 (4th

Cir. 1993) (even under de novo review, administrator must “comply with ERISA

and give reasons and not conclusions for its denial of claims.”).

      Blue Cross consistently disregarded its obligations as an ERISA fiduciary.

First, Blue Cross was obligated to follow the terms of the ERISA Plan, not replace

the Plan with guidelines of its own choosing. Florence Nightingale Nursing

Service, Inc. v. Blue Cross/Blue Shield of Alabama, 41 F.3d 1476, 1483-1484 (11th

Cir. 1995), cert. denied, 514 U.S. 1128, 115 S.Ct. 2002, 131 L.Ed.2d 1003 (1995)

(abuse of discretion to apply Blue Cross’s guidelines in place of the plan’s

“medically necessary” definition); Saffle v. Sierra Pacific Power Co. Bargaining

Unit Long Term Disability Income Plan, 85 F.3d 455, 459 (9th Cir. 1996) ( “an

administrator lacks discretion to rewrite the Plan,” citing Florence).

      Second, Blue Cross was obligated by ERISA to respond to Jessica’s appeal.

29 C.F.R. § 2560.503–1(i); Jebian v. Hewlett-Packard Co. Employee Benefits Org.

Income Prot. Plan, 349 F.3d 1098, 1107 (9th Cir. 2003). Blue Cross never

                                          12
      Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 14 of 19



responded to Jessica’s appeal regarding the rate of reimbursement and single case

agreement.

      Third, Blue Cross was obligated to fully review and explain its response to

Jessica’s appeal. 29 C.F.R. § 2560.503-1(g)(1)(v)(B) and (j)(5)(ii) (plan “must

provide “an explanation of the scientific or clinical judgment for the determination,

applying the terms of the plan to the claimant’s medical circumstances.”); Glenn,

554 U.S. at 115 (ERISA “underscores the particular importance of accurate claims

processing by insisting that administrators ‘provide a “full and fair review” of claim

denials’”).

      Blue Cross did not fully review Jessica’s appeal or provide reasonable

explanations for denials. (i.e. AR0157). Circuit courts “have warned plan

administrators to provide ‘specific reasons,’ rather than question-begging

conclusions, to support their decisions.” Boyd, 2015 WL 7737966, at *14 (D.S.C.

Dec. 1, 2015) (citing Weaver v. Phoenix Home Life Mut. Ins. Co., 990 F.2d 154,

158 (4th Cir. 1993) (emphasis in original)). Blue Cross’s denial letters did not cite

any provision of the plan. Boyd, 2015 WL 7737966 at *14 (denial letters are

insufficient when they fail “to even refer to any specific plan terms on which the

denial was based”).

      Blue Cross claims it need not annotate every paragraph of the medical record,

yet Blue Cross made no attempt to address any of the arguments, facts, or evidence

                                          13
      Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 15 of 19



submitted with Jessica’s appeal. (AR0157-0158). Blue Cross got the facts wrong in

its denials which suggests a less than thorough review. For example, Jessica did not

have “several successful passes.” While Jessica had two home passes during

residential treatment, they did not go well, as explained above.

      Blue Cross never gave any indication as to why Jessica’s appeal was

insufficient to substantiate her claim. Lukas v. United Behavioral Health, 504 F.

App’x 628, 630 (9th Cir. 2013) (directing judgment for claimant when insurer

failed to give “any indication as to why” the appeal letter was insufficient). Blue

Cross also did not advise Jessica what additional information was necessary to

perfect her claim.


      E.     Blue Cross Has Waived Arguments Regarding the Reimbursement

             Rate and Single Case Agreement


      Four years ago, Blue Cross decided that it would not respond to Jessica’s

appeal regarding the single case agreement and reimbursement rate. Blue Cross has

waived its arguments because the arguments should have been presented to Jessica

four years ago. See Plaintiff’s Motion to Strike at ECF No. 59.

      Blue Cross claims that it was justified in ignoring Plaintiff’s appeal because

“the appeal was not submitted by Plaintiff.” (See ECF No. 61 at p. 52). This is




                                          14
       Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 16 of 19



incorrect. The appeal was submitted on the Blue Cross Member Appeal Form7 and

signed by Jessica’s authorized representative. If Blue Cross was concerned that

Jessica’s appeal did not qualify as an appeal in 2015, Blue Cross was obligated to

inform Jessica of its concerns in 2015. “There is nothing extraordinary about this;

it’s how civilized people communicate with each other regarding important

matters.” Booton v. Lockheed Med. Ben. Plan, 110 F.3d 1461, 1463 (9th Cir. 1997).

Instead, Blue Cross chose silence, only to criticize Jessica’s appeal four years later.

       Even if considered, Blue Cross’s arguments fail to acknowledge that Blue

Cross agreed, on multiple occasions, to a single case agreement with Avalon. Blue

Cross should be held to its promise of a single case agreement and the evidence

provided by Jessica demonstrates the rate of a single case agreement between Blue

Cross and Avalon.


       F.     Plaintiff Seeks Proper Remedies


       Plaintiff seeks prejudgment interest, attorney’s fees and costs pursuant to

ERISA. 29 U.S.C. § 1132(g)(1); Acosta v. City Nat’l Corp., No. 17-55421, 2019

WL 1770032, at *8 (9th Cir. Apr. 23, 2019) (ERISA permits prejudgment interest

to “ensure that an injured party is fully compensated for its loss.”). Plaintiff will




7
 The identical Member Appeal Form is still provided on Blue Cross Blue Shield of Montana’s
website. https://www.bcbsmt.com/pdf/forms/appeal-review-form-member.pdf
                                             15
         Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 17 of 19



address the requested remedies when appropriate by separate motion.


IV.      Requested Relief


         Plaintiff respectfully requests that the Court enter summary judgment in her

favor.



Dated this 24th day of May, 2019.        Respectfully Submitted,

                                    By: /s/ Elizabeth K. Green
                                        Elizabeth K. Green (admitted pro hac vice)
                                        Attorneys for Plaintiff
                                        Jessica U.




                                           16
      Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 18 of 19



                       CERTIFICATE OF COMPLIANCE


      I certify that pursuant to Federal Rule 7.1(d)(2)(E) this brief uses a

proportionately spaced typeface, and contains 3,219 words, excluding caption,

certificates of services and compliance, table of contents and authorities, and

exhibit index.

                               /s/ Elizabeth K. Green




                                          17
      Case 6:18-cv-00005-DWM Document 64 Filed 05/24/19 Page 19 of 19



                         CERTIFICATE OF SERVICE

      I hereby certify that on May 24, 2019 a true copy of the foregoing

PLAINTIFF’S REPLY BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR

SUMMARY JUDGMENT was served via ECF on all parties of record.

Daniel J. Auerbach
BROWNING, KALECZYC, BERRY & HOVEN, P.C.
201 West Railroad St. Suite 300
Missoula, MT 59802
Telephone: 406.728.1694
Facsimile: 406.728.5475
daniel@bkbh.com

Martin J. Bishop (pro hac vice)
Rebecca R. Hanson (pro hac vice)
Meredith A. Shippee (pro hac vice)
REED SMITH LLP
10 South Wacker Drive, 40th Floor
Chicago, IL 60606
Telephone: (312) 207-1000
Facsimile: (312) 207-6400
mbishop@reedsmith.com
rhanson@reedsmith.com
mshippee@reedsmith.com




                              /s/ Elizabeth K. Green




                                        18
